NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 16-10230

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-00074-LRH

   v.
                                                 MEMORANDUM *
 RODERICK COLE,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Roderick Cole appeals from the district court’s judgment and challenges the

36-month sentence imposed following his guilty-plea convictions for two counts of

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Cole contends that the district court procedurally erred by imposing an

above-Guidelines sentence based on his need for rehabilitation, and by failing to

consider and address his mitigating arguments. We review for plain error, see

United States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and conclude that

there is none. The record belies Cole’s contention that the district court imposed

the sentence in order to promote his rehabilitation. See Tapia v. United States, 564
U.S. 319, 334 (2011) (“A court commits no error by discussing the opportunities

for rehabilitation within prison[.]”). Furthermore, the record reflects that the

district court considered Cole’s arguments and adequately explained the sentence.

See Rita v. United States, 551 U.S. 338, 357-58 (2007).

       Cole also contends that his sentence is substantively unreasonable because

the district court allegedly gave excessive weight to his criminal history and the

“leniency” of his prior state court sentences. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The above-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances. See Gall, 552 U.S. at 51;

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”).

       AFFIRMED.


                                           2                                       16-10230